COURT OF APPEALS
                  SECOND DISTRICT OF TEXAS
                         FORT WORTH

                      NO. 02-17-00262-CV


MURRIN BROTHERS 1885, LTD.                   APPELLANTS
AND CONCHO MINICK,
INDIVIDUALLY AND
DERIVATIVELY ON BEHALF OF
BILLY BOB’S TEXAS
INVESTMENTS, LLC

                                 V.

BILLY BOB’S TEXAS                             APPELLEES
INVESTMENTS, LLC, BRAD
HICKMAN IN HIS CAPACITY AS
TRUSTEE OF THE HOLT HICKMAN
IRREVOCABLE ASSET TRUST
AND THE BRAD HICKMAN TRUST,
BRENDA KOSTOHRYZ IN HER
CAPACITY AS TRUSTEE OF THE
BRENDA KOSTOHRYZ TRUST,
AND THE HOLT HICKMAN
IRREVOCABLE ASSET TRUST,
JOHN BILLS, CARLOS GREEN IN
HIS CAPACITY AS TRUSTEE OF
THE CARLOS A. GREEN TRUST,
BILLY MINICK, AARON JURY,
STEPHANIE PARK, AND HEATHER
VANTREASE
                             ------------
           FROM THE 348TH DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 348-292200-17

                                      ------------

                MEMORANDUM OPINION1 AND JUDGMENT
                                      ------------

      We have considered appellants’ “Unopposed Motion for Voluntary

Dismissal of Interlocutory Appeal” and see no reason not to grant it. We therefore

grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Appellants must pay the costs of this appeal, for which let execution issue.

See Tex. R. App. P. 42.1(d).

                                                     PER CURIAM

PANEL: KERR, MEIER, and PITTMAN, JJ.

DELIVERED: September 28, 2017




      1
          See Tex. R. App. P. 47.4.


                                      2